DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over van Os (US 2014/0074483), in view of Greene et al (US 2009/0174547).
Regarding Claim 1, van Os teaches an apparatus ([0080, 0085], Fig. 1, the digital assistant includes a client-side portion 102a, 102b, and a server-side portion 106, the DA client 102 communicates with the DA server 106 through one or more networks 110, the DA client 102 provides client-side functionalities such as user-facing input and output processing and communications with the DA server 106, [0092], Fig. 2, memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference 
a wide-area network transceiver ([0083], Fig. 1, communication networks 110 include wide area networks, [0088], Fig. 2, communication functions are facilitated through one or more wired and/or wireless communication subsystems 224, which can include various communication ports, radio frequency receivers and transmitters, and/or optical (e.g., infrared) receivers and transmitters) configured to receive an incident ([0093], Fig. 2, the digital assistant client module 264 communicates with the digital assistant server using the communication subsystems 224, [0149], interruptions may be initiated by programmed actions previously established by the user, the digital assistant, and/or third-party applications or systems executing on or communicating with the user device (~interruption interpreted as incident)); 
logic circuitry configured to map the incident type to a digital-assistant priority ([0173], the digital assistant detects that there are concurrently available responses triggered by two or more different sources waiting to be provided to the user, the digital assistant initiates an interruption handling process to determine how to intelligently handle the interruptions, for different type of events and responses, a different set of priority parameters are considered in evaluating the relative priority or urgency for delivery) for each of the plurality of digital assistants ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines 
While van Os teaches providing digital assistant functionalities for any number of digital assistant clients residing on a plurality of devices ([0080]), van Os fails to teach wherein the incident is an incident type assigned to a public-safety officer, and a personal-area-network (PAN) transceiver configured to communicate with a plurality of devices.
In the same field of endeavor, Greene teaches wherein the incident is an incident type assigned to a public-safety officer ([0052-0055], Fig. 2, for an everyday scenario (e.g. residential fire call, see [0055]) it can be seen that a statewide network 10′ constitutes the extended area network for a particular scenario that can involve governmental agency 12′ forming a Jurisdictional Area Network that communicates with its PANS 22, police, fire department and EMS units may desire to set up incident area networks (~incidents involving first responders, such as a fire call), [0059], incident commander can than take command of the scene and communicate with all of the first responders, the IC may create various talk groups among the responders, obtain status of all subscribers, and take command of the incident), and a personal-area-network (PAN) transceiver configured to communicate with a plurality of devices ([0048], the PANs consist of network devices that interact with other devices that belong with the public safety individual, a first responder may be equipped with devices that are used to monitor the first responder's physical location, pulse rate, breathing rate, oxygen tank status, as well as devices for hazardous gas detection and voice communications, the devices are linked on a personal area network controlled by the first responder's communication unit).
See Greene [0003-0008])
Regarding Claim 2, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly van Os further teaches wherein: the PAN transceiver is configured to receive multiple simultaneous requests to communicate from at least two digital assistants ([0145], when multiple concurrent information provision processes are maintained between the digital assistant and the user or multiple users sharing the same set of I/O devices, multiple responses may become concurrently available to be delivered to the user or multiple users); the logic circuitry is configured to determine a digital-assistant priority for each of the at least two digital assistants and instruct the PAN transceiver to grant a highest-priority digital assistant permission to communicate ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital 
Regarding Claim 3, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 2 above. The combination, particularly van Os further teaches wherein: the logic circuitry is configured to determine that the highest-priority digital assistant has finished communicating, and then instruct the PAN transceiver to grant a lower-priority digital assistant permission to communicate ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital assistant then provides the responses, reminders, and/or notifications in an order based on the relative urgency thereof, since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).  
Regarding Claim 4, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly van Os further teaches wherein the PAN transceiver is configured to receive a plurality of sensor data from a plurality of sensors ([0086-0087], 
Regarding Claim 5, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly van Os further teaches wherein the logic circuitry is configured to additionally map the sensor data to the digital-assistant priority for each of the plurality of digital assistants ([0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant also uses the context information to determine how to prepare and delivery outputs to the user, [0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used).  
Regarding Claim 7, van Os teaches an apparatus ([0080, 0085], Fig. 1, the digital assistant includes a client-side portion 102a, 102b, and a server-side portion 106, the DA client 102 communicates with the DA server 106 through one or more networks 110, the DA client 102 provides client-side functionalities such as user-facing input and output processing and communications with the DA server 106, [0092], Fig. 2, memory 250 also stores client-side digital assistant instructions (e.g., in a digital 
a transceiver configured to communicate with a plurality of digital assistants ([0080], DA server 106 provides server-side functionalities for any number of DA clients 102 each residing on a respective user device 104, [0145], when multiple concurrent information provision processes are maintained between the digital assistant and the user or multiple users sharing the same set of I/O devices, multiple responses may become concurrently available to be delivered to the user or multiple users) and communicate with a plurality of sensors to receive sensor data from a plurality of sensors ([0086-0087], Fig. 2, user device 104 includes various sensors, subsystems, and peripheral devices that are coupled to the peripherals interface 206, sensors, subsystems, and peripheral devices gather information and/or facilitate various functionalities of the user device 104, [0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input); and 
logic circuitry configured to map the sensor data to a digital-assistant priority for each of the plurality of digital assistants ([0094], digital assistant client module 264 utilizes the various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user, the current user interaction, and/or the current user input, digital assistant also uses the context information to determine how to prepare and delivery outputs to the user, [0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in 
While van Os teaches providing digital assistant functionalities for any number of digital assistant clients residing on a plurality of devices ([0080]), van Os fails to teach the apparatus comprising a personal-area-network (PAN) transceiver.
In the same field of endeavor, Greene teaches a personal-area-network (PAN) transceiver configured to communicate with a plurality of devices ([0048], the PANs consist of network devices that interact with other devices that belong with the public safety individual, a first responder may be equipped with devices that are used to monitor the first responder's physical location, pulse rate, breathing rate, oxygen tank status, as well as devices for hazardous gas detection and voice communications, the devices are linked on a personal area network controlled by the first responder's communication unit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of digital assistant responses from one or more personal devices according to situational context information, as taught in van Os, to further include communication with the one or more devices over a personal area network, as taught in See Greene [0003-0008])
Regarding Claim 8,
Regarding Claim 9, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly van Os further teaches wherein: the logic circuitry is configured to determine that a highest-priority digital assistant has finished communicating, and then instruct the PAN transceiver to grant a lower-priority digital assistant permission to communicate ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital assistant then provides the responses, reminders, and/or notifications in an order based on the relative urgency thereof, since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).  
Regarding Claim 11, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 7 above. van OS further teaches a wide-area network (WAN) transceiver ([0083], Fig. 1, communication networks 110 include wide area networks, [0088], Fig. 2, communication functions are facilitated through one or more wired and/or wireless communication subsystems 224, which can include various communication ports, radio frequency receivers and transmitters, and/or optical (e.g., infrared) receivers and transmitters) configured to receive an incident ([0093], Fig. 2, the digital assistant client module 264 communicates with the digital assistant server using the ~interruption interpreted as incident)).
van Os fails to teach wherein the incident is an incident type assigned to a public-safety officer.
In the same field of endeavor, Greene teaches wherein the incident is an incident type assigned to a public-safety officer ([0052-0055], Fig. 2, for an everyday scenario (e.g. residential fire call, see [0055]) it can be seen that a statewide network 10′ constitutes the extended area network for a particular scenario that can involve governmental agency 12′ forming a Jurisdictional Area Network that communicates with its PANS 22, police, fire department and EMS units may desire to set up incident area networks (~incidents involving first responders, such as a fire call), [0059], incident commander can than take command of the scene and communicate with all of the first responders, create various talk groups among the responders, obtain status of all subscribers, and take command of the incident).
It would have been obvious
Regarding Claim 12, van Os teaches a method ([0080, 0085], Fig. 1, the digital assistant includes a client-side portion 102a, 102b, and a server-side portion 106, the DA client 102 communicates with the DA server 106 through one or more networks 110, the DA client 102 provides client-side functionalities such as user-facing input and output processing and communications with the DA server 106, [0092], Fig. 2, memory 250 also stores client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant)  comprising the steps of: 
receiving an incident ([0093], Fig. 2, the digital assistant client module 264 communicates with the digital assistant server using the communication subsystems 224, [0149], interruptions may be initiated by programmed actions previously established by the user, the digital assistant, and/or third-~interruption interpreted as incident)); and 
mapping the incident type to a digital-assistant priority ([0173], the digital assistant detects that there are concurrently available responses triggered by two or more different sources waiting to be provided to the user, the digital assistant initiates an interruption handling process to determine how to intelligently handle the interruptions, for different type of events and responses, a different set of priority parameters are considered in evaluating the relative priority or urgency for delivery) for each of a plurality of digital assistants ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital assistant then provides the responses, reminders, and/or notifications in an order based on the relative urgency thereof, since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).  
van Os fails to teach wherein the incident is an incident type assigned to a public-safety officer.
In the same field of endeavor, Greene teaches wherein the incident is an incident type assigned to a public-safety officer ([0052-0055], Fig. 2, for an everyday scenario (e.g. residential fire call, see [0055]) it can be seen that a statewide network 10′ constitutes the extended area network for a ~incidents involving first responders, such as a fire call), [0059], incident commander can than take command of the scene and communicate with all of the first responders, the IC may create various talk groups among the responders, obtain status of all subscribers, and take command of the incident).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of digital assistant responses from one or more personal devices according to situational context information, as taught in van Os, to further include giving the highest priority to context information indicating the involvement of first responders or safety personnel, as taught in Greene, in order to more efficiently provide only the most relevant information to users while optimizing the use of network resources. (See Greene [0003-0008])
Regarding Claim 13,
Regarding Claim 14, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination, particularly van Os further teaches receiving multiple simultaneous requests to communicate by at least two digital assistants ([0145], when multiple concurrent information provision processes are maintained between the digital assistant and the user or multiple users sharing the same set of I/O devices, multiple responses may become concurrently available to be delivered to the user or multiple users); determining a digital-assistant priority for each of the at least two digital assistants; and granting a digital assistant with a highest priority permission to communicate ([0152-0153], context-sensitive interruption handler (e.g., the interruption handling module 340 in FIG. 3A) is implemented on top of the default rules for providing responses to the user requests and/or for providing the alert items for reminders and notifications, the interruption handler gathers information regarding the present context in real-time, and determines in real-time whether the default rules for prioritizing deliveries of responses, reminders and/or notifications need to be altered such that a more appropriate ordering of the deliveries is used, the context-sensitive interruption handler of the digital assistant intercepts the responses, reminders, and/or notifications before they are provided to the user, and determines dynamically in real-time, a relative urgency between the responses, reminders, and/or notifications, the context-sensitive interruption handler of the digital assistant then provides the responses, reminders, and/or notifications in an order based on the relative urgency thereof, since the context may change again during the time it takes for the most highly prioritized response/reminder/notification to be provided to the user, the relative urgency is re-evaluated among the remaining and any newly available responses, reminders, and notifications).  
Regarding Claim 15, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claim 12 above. The combination, particularly van Os further teaches receiving a plurality of sensor data from a plurality of sensors ([0086-0087], Fig. 2, user device 104 includes various sensors, subsystems, and peripheral devices that are coupled to the peripherals interface 206, sensors, .  

Claims 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over van Os (US 2014/0074483), in view of Greene et al (US 2009/0174547), and further in view of Muro et al (US 2008/0055113).
Regarding Claims 6, 10, and 16, van Os, as modified by Greene, teaches all aspects of the claimed invention as disclosed in Claims 4, 7, and 15 above. van Os further teaches wherein: the logic circuitry is configured to detect a condition from the sensor data associated with one of the plurality of digital assistants and determine the digital-assistant priority for each of the plurality of digital assistants based on the detected condition ([0094], digital assistant client module 264 utilizes the various sensors, 
The combination fails to teach wherein the sensor data indicates that a PAN device is expected to leave the PAN.
In the same field of endeavor, Muro teaches wherein the sensor data indicates that a PAN device is expected to leave the PAN ([0078], middleware 400 detects participation and leaving of a new sensor node 1 based upon an observed event received from the sensor node 1 and an event from the timer 204 of the PAN management server 2, and then, notifies the detected action to the PAN manager 550, which manages the sensor node 1 based upon a notification from the middleware 500). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prioritizing and ordered delivery of digital assistant responses from one or more personal devices according to situational context information, as taught in van Os, modified by Greene, to further include in the context information indications regarding device participation and presence within the personal area network, as taught in Muro, in order to reduce unnecessary transmissions and prevent network overload. (See Muro [0004])




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stewart et al (US 2016/0173832) discloses a holster with telematics sensors and firearm sensors which may notify a server with real time, remote monitoring of events, and may share updated 
Sannala (US 2020/0128212) discloses a hub device communicatively coupled to one or more of the above intelligent, multi-sensing, network-connected devices ([0065]), where the hub and client devices are located in close proximity to each other such that they communicate over a personal area network ([0100]) and where signals transmitted from the devices prioritized based on importance/urgency ([0230]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641